


115 HRES 1138 EH: Condemning the anti-Semitic attack on the building housing three congregations, Tree of Life, Dor Hadash, and New Light, honoring the memory of the victims of the attack, and offering condolences to and expressing support for their families, friends, and community.
U.S. House of Representatives
2018-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
2d Session
H. RES. 1138
In the House of Representatives, U. S.,

November 13, 2018

RESOLUTION
Condemning the anti-Semitic attack on the building housing three congregations, Tree of Life, Dor Hadash, and New Light, honoring the memory of the victims of the attack, and offering condolences to and expressing support for their families, friends, and community.
 
 
Whereas, on October 27, 2018, an anti-Semitic attack took place at the Tree of Life synagogue building in the Squirrel Hill neighborhood of Pittsburgh, Pennsylvania, where members of the Tree of Life, Dor Hadash, and New Light Jewish congregations were engaged in morning Shabbat services, killing 11 and wounding six innocent people;  Whereas the people of the United States mourn the lives of Joyce Fienberg, Richard Gottfried, Rose Mallinger, Jerry Rabinowitz, Cecil Rosenthal, David Rosenthal, Bernice Simon, Sylvan Simon, Daniel Stein, Melvin Wax, and Irving Younger; 
Whereas the people of the United States hope for the speedy recovery of those who were injured;  Whereas the people of the United States are grateful for the swift action of law enforcement, emergency response teams, and medical professionals who responded to the attack; 
Whereas the attack is believed to the be deadliest assault on Jewish people in American history;  Whereas the Federal Bureau of Investigation finds the majority of religious hate crimes are motivated by anti-Jewish bias; and 
Whereas anti-Semitism has been increasing for years, including a reported 57 percent rise in anti-Semitic incidents from 2016 to 2017 according to the Anti-Defamation League, the largest single-year increase in anti-Jewish hate since such data was collected: Now, therefore, be it  That the House of Representatives— 
(1)condemns the horrific, anti-Semitic attack on the Tree of Life synagogue building in Pittsburgh, Pennsylvania, on October 27, 2018, in which 11 innocent people were killed and six were injured;  (2)condemns rising anti-Semitism in the United States and around the world; 
(3)honors the memory of Joyce Fienberg, Richard Gottfried, Rose Mallinger, Jerry Ra­bin­o­witz, Cecil Rosenthal, David Rosenthal, Bernice Simon, Sylvan Simon, Daniel Stein, Melvin Wax, and Irving Younger, who were killed in the attack;  (4)expresses hope for a full and speedy recovery by and pledges continued support for those injured in the attack; 
(5)offers heartfelt condolences and deepest sympathies to the Tree of Life, Dor Hadash, and New Light Jewish congregations, as well as the families, friends, loved ones, and communities affected by the tragedy;  (6)applauds the dedication and bravery of law enforcement for their efforts to respond to the attack, as well as the service of first responders and medical professionals throughout the Pittsburgh community; 
(7)stands with the Jewish community in Pittsburgh, the United States, and across the world;  (8)reaffirms the commitment of the United States and its allies to defeat anti-Semitism in all its forms throughout the world; and 
(9)supports the right of Americans to freely exercise their religious beliefs and rejects all forms of terror and hate.   Karen L. Haas,Clerk. 